ORDER
PER CURIAM.
AND NOW, this 23rd day of November, 2005, on certification by the Disciplinary Board that the respondent, GARY SCOTT SILVER, who was suspended by Order of this Court dated April 6, 2005, for a period of six months, has filed a verified statement showing compliance with all the terms and conditions of the Order of Suspension and Rule 217, Pa. R.D.E., and there being no other outstanding order of suspension or disbarment, GARY SCOTT SILVER is hereby reinstated to active status, effective immediately.